DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/28/2020 has been entered.

Response to Amendment
	The amendment filed 12/28/2020 has been entered.  Claims 1-22 are cancelled.  Claims 23-38 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-27, 30-33, 35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakagami et al. (EP 039231 A1).
Regarding claims 23 and 25-26, Sakagami et al. discloses a dielectric polymer material composed of 30 to 85 mol% of vinylidene fluoride, 10 to 65 mol% of ethylene trifluoride (trifluoroethylene) (The vinylidene fluoride-to-trifluoroethylene molar ratio is about 89:11 to 32:68 based on calculations which encompasses the claimed range and would be expected to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05 (I).
Regarding claims 24 and 27, Sakagami et al. disclose adding additional monomers are optional (P3/L3-7).  Examples 1-5, contain only the terpolymer.
Regarding claim 30, Sakagami et al. disclose the dielectric constant of the film is about 17.8 at 20°C measured at 30 Hz as shown in Example 1.  In Example 2 the dielectric constant is about 18 and measured at 30 Hz and similar results for Example 3.  Example 4 has a dielectric constant to be 22 at 25°C and measured at 30 Hz.  It would be expected the film would have a dielectric constant of less than 30 at 1kHz and 25°C, absent objective evidence to the contrary.  
Regarding claim 31, Sakagami et al. disclose the terpolymer prepared in Example 1 was stretched uniaxially by 4.8 times its original length as shown in Example. 4.  The original thickness of the film of Example 1 is 150 microns.  Based on calculations, the stretched film would have a thickness of 31 microns which is close to the claimed range and similar properties would be expected.  It is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05.    
Regarding claim 32, Sakagami et al. disclose suspension polymerization (P3/L8-16).
Regarding claims 33 and 35, the limitations are product by process limitations and the structure is expected to be substantially similar to the polymer per the teachings of Sakagami et al.  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
	Regarding claim 37, Sakagami et al. disclose solutions of the copolymer may be cast readily into films or the copolymers may be thermally converted into films or sheets in a conventional manner, such as by means of a hot press or an extruder (P3/L17-28).

Claims 28-29 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakagami et al. (EP 039231 A1) as applied to claim 23 above in view of Zhang et al. (US 2002/0146567 A1).
Regarding claim 28, Sakagami et al. disclose a polymer as shown above in claim 1.
	However, Sakagami et al. do not disclose the polymer having a weight average molecular weight of at least 100,000.  Zhang et al. teach the molecular weight of the terpolymer is more 
	Regarding claim 29, Sakagami et al. do not disclose the film has an elastic modulus of at least 0.6 GPa and a electrostrictive strain at 25°C of at least 0.4%, under an electric filed gradient of 50 MV/m; or of at least 1%, under an electric field gradient of 100 MV/m.  Additionally, Zhang et al. teach a terpolymer of vinylidene fluoride, trifluoroethylene, and chlorofluoroethylene having an elastic modulus 0.5 GPa [0025].  Zhang et al. teach an electrostrictive strain, at room temperature, of 3% or more when an electric field gradient of 100 MV/m or greater is applied [0018].  It would have been obvious to one of ordinary skill in the art at the time of invention to form a film with a polymer having an elastic modulus of at least 0.5 GPa and the electrostrain in the claimed range as per the teachings of Zhang et al., and the motivation to do so would have been as Zhang et al. suggests the high elastic modulus results in higher elastic energy density in order to obtain polymers which can withstand high elastic strains [0025, 0029].  
Regarding claim 36, Sakagami et al. disclose solutions of the copolymer may be cast readily into films or the copolymers may be thermally converted into films or sheets in a conventional manner, such as by means of a hot press, an extruder or a calender.  There a thin film is desired, the copolymers may be drawn or stretched uniaxially or biaxially by means of a rolling mill (P3/L17-28).
	However, Sakagami et al. do not disclose a step of annealing.  Additionally, Zhang et al. teach the terpolymer is stretched 4 to 5 times of the original length and annealed afterwards [0025].  It would have been obvious to one of ordinary skill in the art at the time of invention to stretch and anneal the film as per the teachings of Zhang et al., and the motivation to do so would have been as Zhang et al. suggest to achieve an ultrahigh electric field induced strain [0025].   

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakagami et al. (EP 039231 A1).
Regarding claim 38, Sakagami et al. disclose a dielectric polymer material composed of 30 to 85 mol% of vinylidene fluoride, 10 to 65 mol% of ethylene trifluoride (trifluoroethylene) (The vinylidene fluoride-to-trifluoroethylene molar ratio is about 89:11 to 32:68 based on calculations which encompasses the claimed range and would be expected to have similar properties), and 1 to 25 mol% of ethylene chloride trifluoride (chlorotrifluoroethylene) which overlaps the claimed range (Abstract, P2/L23-P3/2).  Sakagami et al. disclose adding additional monomers are optional (P3/L3-7).  Examples 1-5, contain only the terpolymer.  The dielectric polymer material may be in form of a film (P3/L17-28).  Sakagami teaches the broader ranges and Applicant has not shown any unexpected results.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05 (I).

Claims 23-29 and 32-36,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 2012/0116039 A1) in view of Zhang et al. (US 2002/0146567 A1).
Regarding claims 23-27, Bauer discloses a terpolymer composed of 30 to 80 mol% of VDF, 5 to 60 mol% of TrFE, and where the sum of x and y is between 80 and 97 mol% [0059-0062].  Therefore, the mol% of CTFE is 3 to 20 mol% which slightly encompasses the claimed range and similar properties would be expected.  Based on calculations, the VDF-to-TrFE molar ratio in the polymer is from about 94:6 to 33:67 which encompasses the claimed range and similar properties are expected.  Bauer et al. disclose the broader ranges and Applicant has not shown any unexpected results.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05 (I).  Bauer discloses the terpolymer are relaxors and possess electrostrictive properties and may be used for producing actuator systems, micropumps, or capacitors [0003].  The dielectric constant of the polymer is at least equal to 50, at room temperature [0005].
	However, Bauer does not disclose a film.  Zhang et al. teaches the P(VDF-TrFE-CTFE) terpolymer is used as at least one layer of film of an electrical or electrochemical device [0019].  The dielectric constant, at room temperature is of 40 or higher at 1 kHz [00117].  Bauer and 
	Regarding claim 28, Bauer does not disclose the polymer having a weight average molecular weight of at least 100,000.  Additionally, Zhang et al. teach the molecular weight of the terpolymer is more preferably from about 100,000 to about 300,000 [0032].  Although Zhang does not explicitly disclose the molecular is weight average molecular weight, the molecular weight is either the same range or overlaps.  It would have been obvious to one of ordinary skill in the art at the time of invention to obtain terpolymers with the molecular weight as per the teachings of Zhang et al., and the motivation to do so would have been as Zhang et al. suggests such molecular weights are suitable for use in electrical or electromechanical devices [0032].  
	Regarding claim 29, Bauer does not disclose the film has an elastic modulus of at least 0.6 GPa and a electrostrictive strain at 25°C of at least 0.4%, under an electric filed gradient of 50 MV/m; or of at least 1%, under an electric field gradient of 100 MV/m.  Additionally, Zhang et al. teach a terpolymer of vinylidene fluoride, trifluoroethylene, and chlorofluoroethylene having an elastic modulus 0.5 GPa [0025].  Zhang et al. teach an electrostrictive strain, at room temperature, of 3% or more when an electric field gradient of 100 MV/m or greater is applied [0018].  It would have been obvious to one of ordinary skill in the art at the time of invention to form a film with a polymer having an elastic modulus of at least 0.5 GPa and the electrostrain in the claimed range as per the teachings of Zhang et al., and the motivation to do so would have 
	Regarding claim 32, Bauer discloses the terpolymer are prepared by suspension polymerization [0035-0038].
	Regarding claims 33-35, Bauer discloses the terpolymer is prepared by following the steps:
	i) an initial mixture of VDF and of TrFE, free of CTFE, is fed into an autoclave,
	ii) the initiator is mixed with water and is injected into the autoclave, inside the autoclave, a pressure at least equal to 80 bar, in order to form a suspension of VDF and TrFE monomers in water,
	iii) a secondary mixture constituted of VDF, TrFE and CTFE is injected into the autoclave, then
	iv) as soon as the polymerization starts, the secondary mixture is reinjected continuously into the reactor, so as to maintain therein a constant pressure of at least 80 bar [0040-0047].  The temperature is maintained at a value between 40°C and 60°C [0056]. 
	Regarding claim 36, Bauer does not disclose a step or producing a film, an optional step of stretching the produced film and a step of annealing.  Additionally, Zhang et al. teach the terpolymer is stretched 4 to 5 times of the original length and annealed afterwards [0025].  It would have been obvious to one of ordinary skill in the art at the time of invention to stretch and anneal the film as per the teachings of Zhang et al., and the motivation to do so would have been as Zhang et al. suggest to achieve an ultrahigh electric field induced strain [0025].   

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 2012/0116039 A1) in view of Zhang et al. (US 2002/0146567 A1).
Regarding claim 38, Bauer discloses a terpolymer composed of 30 to 80 mol% of VDF, 5 to 60 mol% of TrFE, and where the sum of x and y is between 80 and 97 mol% [0059-0062].  Therefore, the mol% of CTFE is 3 to 20 mol% which slightly encompasses the claimed range and similar properties would be expected.  Based on calculations, the VDF-to-TrFE molar ratio in the polymer is from about 94:6 to 33:67 which encompasses the claimed range and similar properties are expected.  Bauer et al. disclose the broader ranges and Applicant has not shown any unexpected results.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05 (I).  Bauer discloses the terpolymer are relaxors and possess electrostrictive properties and may be used for producing actuator systems, micropumps, or capacitors [0003].  The dielectric constant of the polymer is at least equal to 50, at room temperature [0005].
	However, Bauer does not disclose a film.  Zhang et al. teaches the P(VDF-TrFE-CTFE) terpolymer is used as at least one layer of film of an electrical or electrochemical device [0019].  The dielectric constant, at room temperature is of 40 or higher at 1 kHz [00117].  Bauer and Zhang et al. are analogous art concerned with the same field of endeavor, namely dielectric polymers of vinylidene fluoride, trifluoroethylene, and chlorotrifluoroethylene.  It would have been obvious to one of ordinary skill in the art at the time of invention to form a film as per the teachings of Zhang et al., and the motivation to do so would have been as Zhang et al. suggest  .  

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The declaration under 37 CFR 1.132 filed 12/28/2020 (which is a duplicate of the declaration under 37 CFR 1.132 filed 06/05/2018) is insufficient to overcome the rejection of claims 23-29, 31-33, and 35-38 based upon Sakagami et al. (EP 039231 A1) as applied under 35 USC 103 as set forth in the last Office action because:  Only one example is shown which is within the scope of claim 23, Terpo4.4.  According to instant claim 23, it is not only the molar ratio of the VDF to TrFE, but also proportion of CTFE which must be considered in the film. Even assuming that a transition from classical to relaxor behavior presents an unexpected result, composition Terpo 4.4 alone does not provide a reasonable basis that the transition occurs at a composition including 3.6% CTFE as well as other compositions the full scope of claim 23 encompasses.  Further, Terpo 4.4 provides only a single VDF to TrFE molar ratios that claim 23 recites.  Although Examples 1 and 3 in the original specification may provide other VDF to TrFE molar ratios and CTFE contents than Terpo 4.4, Examples 1 and 3 were not tested for the same property and in the same way as Terpo 4.4 in the Declaration.  For instance, the electrostrictive strain values for Examples 1 and 3 were determined at 25°C and a field gradient of 50 V/mm, whereas the temperatures at which Terpo 4.4’s maximum dielectric occurred during a heating phase and a cooling phase and at various tested frequencies were measured.  Therefore, Applicant does not show that Examples 1 and 3 provide the same type of data as the 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang et al. (US 2009/0024086 A1) teaches micro-steerable catheters (Abstract).  Zhang et al. teaches P(VDF-TrFE-CTFE) as an electrostrictive polymer [0052].  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767